      Case
       Case2:18-cv-00002-BMM
            2:18-cv-00002-BMM Document
                               Document226-1 Filed11/08/19
                                        112 Filed  02/26/21 Page
                                                             Page11ofof38



Nadine Nadow
MT Bar # 58353967
601 Cheyenne St., #202
Golden, CO 80403
nnadow@gmail.com
(978) 501-7045


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

                                          )
JOHN MEYER,                               )
                                          )         Case No. 2:18-CV-0002-BMM
             Plaintiff,                   )
      vs.                                 )
                                          )
BIG SKY RESORT,                           )         LIABLITY EXPERT
                                          )         DISCLOSURE
             Defendant.                   )
                                          )
                                          )

            LIABILTY EXPERT WITNESS INFOMRATION SHEET

      Pursuant to Rule 26(a)(2)(C), attached is witness’ statement.

Evi Dixon
Manhattan, Montana

Ms. Dixon has been retained as a liability expert witness only and submitted an
affidavit stating that she is a certified Emergency Medical Technician, was Big Sky
Resort’s former Accident Investigation Supervisor, and worked at Big Sky Resort
as a ski patroller from 2006-2019. Ms. Dixon was the Supervisor of the Accident
Investigation team that reviewed and signed off on all Accident Investigation
reports before they were submitted to Big Sky Resort management. Ms. Dixon
signed off on Meyer’s Accident Investigation report. In Ms. Dixon’s professional
opinion, the portion of the ski run before the transition is significant and abrupt and
the dangerous transition should have been marked with warning signs.


                                                                                      1
      Case
       Case2:18-cv-00002-BMM
            2:18-cv-00002-BMM Document
                               Document226-1 Filed11/08/19
                                        112 Filed  02/26/21 Page
                                                             Page22ofof38




Date of Statement: November 4, 2019

Exhibits that may arise in Ms. Dixon’s testimony:

Exhibit A
Affidavit of Evi Dixon
Big Sky Resort’s Accident Report and Statements




      Respectfully submitted this 8th day of November, 2019.

      /s/ Nadine Nadow
      NADINE NADOW

      Co-Counsel for Plaintiff
      Case
       Case2:18-cv-00002-BMM
            2:18-cv-00002-BMM Document
                               Document226-1 Filed11/08/19
                                        112 Filed  02/26/21 Page
                                                             Page33ofof38



                        CERTIFICATE OF SERVICE

      I certify that the foregoing document was served on Defendant’s counsel via

CM/ECF on November 8, 2019:

Ian McIntosh
P.O. Box 10969
Bozeman, MT 59719-0969

Attorney for Big Sky Resort
     Case
     Case 2:18-cv-00002-BMM
          2:18-cv-00002-BMM Document
                            Document 226-1
                                     112-1 Filed
                                           Filed 02/26/21
                                                 11/08/19 Page
                                                          Page 4
                                                               1 of
                                                                 of 8
                                                                    5



Nadine Nadow
MT Bar # 58353967
601 Cheyenne St., #202
Golden, CO 80403
nnadow@gmail.com
(978) 501-7045


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

                                    )
JOHN MEYER,                         )
                                    )       Case No. 2:18-CV-0002-BMM
            Plaintiff,              )
      vs.                           )
                                    )
BIG SKY RESORT,                     )        AFFIDAVIT OF EVI DIXON
                                    )
            Defendant.              )
                                    )
                                    )
                                    )
                                    )
                                    )
                                    )
        Case
        Case 2:18-cv-00002-BMM
             2:18-cv-00002-BMM Document
                               Document 226-1
                                        112-1 Filed
                                              Filed 02/26/21
                                                    11/08/19 Page
                                                             Page 5
                                                                  2 of
                                                                    of 8
                                                                       5



        Evi Dixon, being duly sworn upon oath, deposes and says:

   1. I am over eighteen years of age, am a resident of Manhattan, Montana, and

all of the following is based on my personal knowledge.

   2. I worked as a ski instructor at Big Sky Resort the seasons of 1986, 1987, and

1988.

   3. In 1992 I moved back to Austria to raise my children.

   4. I moved back to Montana in 2004 and became certified as an Emergency

Medical Technician in 2005.

   5. I began working as a ski patroller at Big Sky Resort in 2006 and continued

working for the ski patrol through the winter of 2018/2019.

   6. The Big Sky ski patrol spent at least five days refreshing their skills before

every season.

   7. Ian McIntosh came and spoke to the Accident Investigation team, Taylor

Middleton, General Manager of Big Sky Resort, and Mike Unruh, Mountain

Operations, for approximately one hour during one of the ski patrol refresher days

every year for the last several years.

   8. McIntosh made it clear that we could not write opinions in the Accident

Investigation Reports that could open the Resort up to liability.

   9. I served as the supervisor of the Accident Investigation team my last

several seasons at Big Sky Resort.



                                                                    Affidavit of Evi Dixon-2
        Case
        Case 2:18-cv-00002-BMM
             2:18-cv-00002-BMM Document
                               Document 226-1
                                        112-1 Filed
                                              Filed 02/26/21
                                                    11/08/19 Page
                                                             Page 6
                                                                  3 of
                                                                    of 8
                                                                       5




   10. As the Supervisor, I was in charge of a team of 7-9 people that investigated

serious accidents at the Resort, including but not limited to ski accidents, incidents

in hotels, parking lots, etc.

   11. As Supervisor of the Accident Investigation team, I reviewed and signed off

on all Accident Investigation reports before they were submitted to Big Sky Resort

management.

   12. Statements or opinions about whether an area should have been marked or

signed to prevent ski accidents were not included in the Accident Investigation

reports.

   13. To the best of my knowledge, Big Sky Resort did not have an independent

risk manager of its ski terrain while I was Supervisor of the Accident Investigation

team.

   14. I am familiar with John Meyer’s accident and the area where his accident

occurred. I signed off on the Accident Investigation report before it was submitted

to Big Sky Resort management.

   15. The portion of the Highway ski run before the transition to the




                                                                     Affidavit of Evi Dixon-3
Case
Case 2:18-cv-00002-BMM
     2:18-cv-00002-BMM Document
                       Document 226-1
                                112-1 Filed
                                      Filed 02/26/21
                                            11/08/19 Page
                                                     Page 7
                                                          4 of
                                                            of 8
                                                               5




                                                      Affidavit of Evi Dixon-4
Case
Case 2:18-cv-00002-BMM
     2:18-cv-00002-BMM Document
                       Document 226-1
                                112-1 Filed
                                      Filed 02/26/21
                                            11/08/19 Page
                                                     Page 8
                                                          5 of
                                                            of 8
                                                               5




                        Exhibit A




                                                      Affidavit of Evi Dixon-5
